Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 2 discloses “base panel 102,” which should read as “base panel.”  Appropriate correction is required. For the purpose of examination, “base panel 102,” is treated as “base panel.”  
Claim 13 is objected to because of the following informalities:  Claim 13, line 1 discloses “the upper seam, the lower seam,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, claim 13 is treated as being dependent on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by GB 2526421 A (hereinafter, GB’421).
Re claim 1: GB’421 discloses a collapsible privacy shield (enclosure 1 in fig 1) comprising: 
a base panel (base panel 2 in fig 1); 
a top panel (top panel 4 in fig 1), the top panel coupled to the base panel by a pivot (hinge mechanism 32 in fig 4 OR rear edge fold line 8, 14 in fig 1 and page 7, lines 21-24; herein, base and top panels 2, 4 may be integrally formed. In these embodiments, said rear edges 8, 14 are in the form of a hinge line or fold line); and 
a first side panel (left side panel 6) and a second side panel (right side panel 6), each side panel is pivotably coupled to the base panel by a lower side panel pivot (pivot shafts 46 of frame 36 in fig 7) and to the top panel by an upper side panel pivot (side portions 42 of frame 36 in figs 4, 7), each side panel having an upper section (6a in fig 2) mechanically coupled to the top panel and a base section (6b in fig 2) mechanically coupled to the base panel (2).
Re claim 2: GB’421 discloses the collapsible privacy shield (1), further comprising a device support platform (support panel 26 in fig 2), the device support platform extending between the base panel (2) and the top panel (4), the device support platform positioned to at least partially support a device (tablet; page 8, lines 9-12) positioned within the collapsible privacy shield.

Re claim 8: GB’421 discloses the collapsible privacy shield (1), wherein a space defined between the base panel and the first and second side panels defines a device-carry compartment (see page 7, lines 4-5; herein, panels 2, 4,6 together define an internal volume of the enclosure 1 that is sized to house a tablet).
Re claim 10: GB’421 discloses the collapsible privacy shield (5 in fig 2), wherein the pivot (hinge mechanism 32 in fig 4) is a single hinge; multiple hinges; a coupling formed from fabric, leather, or other pliable material (also, see page 7, lines 21-24; herein, in some embodiments, base and top panels 2, 4 may be integrally formed; in these embodiments, said rear edges 8, 14 are in the form of a hinge line or fold line).
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DE 102009056532 A1 (Hereinafter, DE’532).
DE’532 discloses a collapsible privacy shield comprising: 
a base panel (4 in fig 2); 

a first side panel (13 in fig 3) and a second side panel (14 in fig 3), each side panel pivotably coupled to the base panel (4) by a lower side panel pivot (see fig B) and to the top panel (3) by an upper side panel pivot (see fig B), each side panel having an upper section (i.e., section of side panels 13, 14 that is coupled to frame 1 in figs 1-3) mechanically coupled to the top panel and a base section (i.e., section of side panels 13, 14 that is coupled to frame 2 in figs 1-3) mechanically coupled to the base panel.

    PNG
    media_image1.png
    522
    843
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) in view of Smith (US 7508657 B1).
Re claim 1: Cooley discloses a collapsible privacy shield (notebook computer carrying case 5 in figs 2-3) comprising: 
a base panel (15 in fig 3); 
a top panel (10 in fig 3), the top panel coupled to the base panel by a pivot (hinge 20 in fig 3); and 
a first side panel (left accordion-like shroud 120 in fig 2) and a second side panel (right accordion-like shroud 120 in fig 2), each side panel coupled to the base panel and the top panel, each side panel having an upper section (see highlighted “upper section” in fig A) mechanically coupled to the top panel and a base section (see highlighted “base section” in fig A) mechanically coupled to the base panel.

    PNG
    media_image2.png
    722
    977
    media_image2.png
    Greyscale

Cooley fails to disclose that each side panel is pivotably coupled to the base panel by a lower side panel pivot and to the top panel by an upper side panel pivot.
Smith discloses a collapsible privacy shield (display screen shield 10 comprising first leg 12 + central pleated portion 11 + second leg 13 in fig 5) pivotally coupled to a housing (pleat stabilization device 40 in fig 5) by a lower pivot (screw 41 in fig 5) and an upper pivot (screw 42 in fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pivotably couple each side panel to the base panel by a lower side panel pivot and to the top panel by an 
Re claim 2: Cooley in view of Smith discloses the collapsible privacy shield, further comprising a device support platform (Cooley: bottom tray 40 in fig 3), the device support platform extending between the base panel and the top panel, the device support platform positioned to at least partially support a device positioned within the collapsible privacy shield (Cooley: see column 4, lines 48-62).
Re claim 4: Cooley in view of Smith discloses the collapsible privacy shield, further comprising a device retention bumper (Cooley: pad 30 in fig 2), the device retention bumper being a raised portion of base panel and positioned to provide (i.e., functional language) a barrier or detent for a device positioned within the collapsible privacy shield.
Re claim 7: Cooley in view of Smith discloses the collapsible privacy shield, wherein the first and second side panels are pivotable into a space between the base panel and the top panel when the base panel and top panel are closed along the pivot (Cooley: see fig 1).
Re claim 8: Cooley in view of Smith discloses the collapsible privacy shield, wherein a space defined between the top panel and the first and second side panels defines a device-carry compartment (Cooley: see fig 2-3; herein, space between top panel 10 and first and side panels 120 defines compartment for display housing of notebook computer).

Re claim 10: Cooley in view of Smith discloses the collapsible privacy shield, wherein the pivot (Cooley: 20 in fig 3) is a single hinge.
Re claim 12: Cooley in view of Smith discloses the collapsible privacy shield, wherein each of the first side panel and second side panel further comprises a lower section (Cooley: see fig A), the lower section coupled between the upper section and the base section, the lower section coupled to the upper section by an upper seam (Cooley: see fig A; fold line formed between “upper section” and “lower section”), the lower section coupled to the base section by a lower seam (Cooley: see fig A; fold line formed between “base section” and “lower section”), the upper seam and lower seam allowing for repeatable folding between the upper section and lower section and between the lower section and the base section, respectively.
Re claim 13: Cooley in view of Smith discloses the collapsible privacy shield, wherein the upper seam, the lower seam, or the upper and lower seam are formed such that tension is built in such that the first and second side panels at least partially maintain an angle between the base panel and the top panel when the collapsible privacy shield is in an open position (Smith: column 6, lines 28-33; herein, the material forming pleats 11 can be any material having sufficient rigidity to form pleats that can be provided in a substantially thin sheet, .
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1) and further in view of Domash (US 20140116632 A1).
Re claim 3: Cooley in view of Smith discloses the collapsible privacy shield.
Cooley in view of Smith fails to disclose the collapsible privacy shield comprising a do not disturb indicator, the do not disturb indicator including a light emitting diode, the do not disturb indicator positioned on the top panel, the first side panel, or the second side panel.
Domash discloses a privacy shield comprising a do not disturb indicator, the do not disturb indicator including a light emitting diode (see paragraph 71; herein, the visual and/or acoustic privacy features 1000 may include one or more lights (e.g. LEDs) to provide visual cues (e.g., do not disturb)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the collapsible privacy shield with a do not disturb indicator, as shown in the device of Domash, in order to indicate that the user is tasking and does not wish to be disturbed. Moreover, it would have been obvious to position the do not disturb indicator on the top panel, the first side panel, or the second side panel so that the others can easily see the do not disturb indicator. Also, relocation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 11: Cooley in view of Smith discloses the collapsible privacy shield.

Domash discloses a privacy shield including a sound-absorbent material (see paragraph 52; herein, the interior of the visual and/or acoustic privacy features may include a suitable sound dampening or redirecting material (e.g., a sound soaking foam, fabric, perforated metal, acrylic, other suitable materials, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second side panels of the collapsible privacy shield with a sound dampening material, as shown in the device of Domash, in order to acoustically dampen, muffle, or deaden both incoming sound and outgoing sound for privacy. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1) and further in view of Jacobs et al. (US 20170294935 A1).
Cooley in view of Smith discloses the collapsible privacy shield.
Cooley in view of Smith fails to disclose the collapsible privacy shield further comprising a side panel retainer, the side panel retainer adapted to prevent overextension of the side panels relative to the base panel and top panel.
Jacobs discloses a collapsible privacy shield, comprising a panel retainer (elastic cords 26, 24 in figs 3-4; see paragraphs 38-39) adapted to (i.e., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the collapsible privacy shield with elastic cords (i.e., side panel retainer) that connect the side panel to the base panel and/or the top panel in order to prevent the side panel from extending beyond a safe or reasonable point that can result in rupture of the side panel.
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1) and further in view of WO 2016140534 A1 (Hereinafter, WO’534).
Cooley in view of Smith discloses the collapsible privacy shield.
Cooley in view of Smith fails to disclose the collapsible privacy shield further comprising a wireless charging system positioned in the base panel.
WO’534 discloses a case for a portable electronic device, wherein a battery of the portable electronic device is charged by the power of a built-in battery of the case using wireless charging method (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the notebook computer carrying case (i.e., collapsible privacy shield) of Cooley with a built-in battery and wireless-charging circuitry, as shown in the device of WO’534, in order to enable the collapsible privacy shield to wirelessly charge the notebook computer received therein.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.